IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
JOHN WAYNE WALKER-TURNER SR.                                                            *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 60

                                                                                        *      September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Petition for Reinstatement to the Bar of Maryland and

Bar Counsel’s Consent to Petition for Reinstatement, filed in the above-captioned case, it

is this 18th day of February, 2022,


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                   ORDERED, that John Wayne Walker-Turner Sr. is reinstated as a member of the

Bar of Maryland; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name John Wayne Walker-

Turner Sr. upon the register of attorneys entitled to practice law in this State and certify

that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals

in this State.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                    /s/ Robert N. McDonald
                    2022-02-18                                                            Senior Judge
                    10:31-05:00



Suzanne C. Johnson, Clerk